United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 22, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-11531
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ALVIN ARLEY POTTS, II,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:03-CR-420-ALL
                      --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Alvin Arley Potts, II, appeals his sentence following his

guilty-plea conviction for conspiracy to commit mail theft and

identity theft.   He was sentenced to 41 months in prison and a

two-year supervised release term.   Potts argues that his

mandatory term of supervised release under the sentencing

guidelines is unconstitutional in light of United States v.

Booker, 125 S. Ct. 738 (2005).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-11531
                                -2-

     Because Potts did not raise this issue in the district

court, this court reviews the argument for plain error.    See

United States v. Mares, 402 F.3d 511, 520-21 (5th Cir. 2005),

petition for cert. filed (Mar. 31, 2005) (No. 04-9517); United

States v. Valenzuela-Quevedo, 407 F.3d 728, 732 (5th Cir. 2005).

Thus, Potts must show: (1) an error; (2) that is clear or plain;

(3) that affects his substantial rights; and (4) that seriously

affects the fairness, integrity, or public reputation of his

judicial proceedings.   United States v. Olano, 507 U.S. 725, 732-

35 (1993).

     Potts makes no showing that the district court would likely

have sentenced him differently under the Booker advisory scheme.

Similarly, there is no indication from the court’s remarks at

sentencing that the court would have reached a different

conclusion.   Thus, Potts has not demonstrated that his

substantial rights were affected, and he has thus failed to carry

his burden under plain-error review.   See Mares, 402 F.3d at 521-

22; Valenzuela-Quevedo, 407 F.3 at 733-34.   Accordingly, Potts’s

sentence is AFFIRMED.